                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    VOIP-PAL.COM, INC.,                                  Case No. 18-cv-06216-SVK
                                   8                    Plaintiff,                           ORDER OF RECUSAL
                                   9             v.

                                  10    APPLE, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                               This Court recuses itself from hearing this matter and directs the Clerk of Court to reassign
                                  13
                                       this matter to another judge.
                                  14
                                               SO ORDERED.
                                  15
                                       Dated: October 16, 2018
                                  16

                                  17

                                  18                                                                  SUSAN VAN KEULEN
                                                                                                      United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
